       Case 1:17-cv-04045-MLB Document 81 Filed 02/12/20 Page 1 of 27




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


 Jessica Julien and Hollywood
 Smiles ATL, LLC,                      Case No. 1:17-cv-04045

                        Plaintiffs,    Michael L. Brown
                                       United States District Judge
 v.

 Georgia Board of Dentistry, et al.,

                        Defendants.

 ________________________________/

                                 ORDER

      This matter is before the Court on Defendants’ Motion to Dismiss

(Dkt. 49), which the Court grants in part and denies in part.

I.    Factual Background

      The Georgia Dental Practice Act, GA. CODE ANN. § 43–11–1 et seq.,

authorizes the Georgia Board of Dentistry to “control and regulat[e] the

practice of dentistry” for “the protection of the public health.” Id. § 43–

11–7. The Governor appoints the Board’s eleven members, nine of whom

are practicing Georgia dentists. (Dkt. 1 ¶ 43.) The Governor selects these
      Case 1:17-cv-04045-MLB Document 81 Filed 02/12/20 Page 2 of 27




nine dentists from a slate of nominees put forward by the Georgia Dental

Association. (Id.)

     In fulfilling its statutory duties, the Board may bring an action to

enjoin any person “who without being licensed or registered to do so by

the board engages in or practices the profession of dentistry.” (Id. ¶ 31

(citing GA. CODE ANN. § 43–11–2(e)).) The Board may also issue cease-

and-desist orders to “stop the unlicensed practice of dentistry.” GA. CODE

ANN. § 43–11–7(17). The unlicensed practice of dentistry is a felony

punishable by a fine, imprisonment, or both. (Id. ¶ 29 (citing GA. CODE

ANN. § 43–11–50).)     Georgia law defines “practice of dentistry” to

encompass a set of “procedures, operations, or services” enumerated by

statute.   GA. CODE ANN. § 43–11–17(a).        It never mentions teeth

whitening. (Dkt. 1 ¶¶ 32–33.)

     Plaintiff Jessica Julien worked as a dental assistant for more than

fifteen years. (Id. ¶¶ 97–98.) She began her career as an Army dental-

lab technician and, following an honorable discharge, worked as an

assistant in cosmetic dental offices. (Id.) She has also managed business

operations for a dental practice and has been trained to provide teeth

whitening services to patients. (Id.) In May 2013, she rented office space



                                    2
      Case 1:17-cv-04045-MLB Document 81 Filed 02/12/20 Page 3 of 27




in Duluth, Georgia and opened her own teeth-whitening business —

Plaintiff Hollywood Smiles ATL, LLC (“Smiles”). (Id. ¶ 99.) Plaintiffs

sold three levels of teeth-whitening packages, all using components

available online. (Id. ¶¶ 100, 109.) Customers typically self-applied the

products at her office, while Plaintiff Julien provided guidance and

supervision. She might, for example, speak with a customer about the

benefits and drawbacks of certain products she had for sale, instruct

customers on the proper application of products, and provide a

comfortable setting in her office for customers to apply the products she

sold. (Id. ¶¶ 100–101, 103–105.)

     Plaintiff Julien operated Plaintiff Smiles for two years without

incident.   In May 2015, the Board’s Chief Investigator, Agent Ryan

McNeal, posed as a customer to enter the Smiles office. (Id. ¶¶ 112–113.)

He then revealed that he worked for the Board and had come to serve a

cease-and-desist order (“C&D order”). (Id. ¶ 114.) Agent McNeal told

Plaintiff Julien that she had violated the Act by offering teeth-whitening

services and that, if she did not sign the order that day, she might face

criminal penalties. (Id. ¶ 115.) He told her that, by signing the order,

she would be prohibited from selling teeth-whitening products and any



                                    3
       Case 1:17-cv-04045-MLB Document 81 Filed 02/12/20 Page 4 of 27




associated services. (Id. ¶ 116.) He rebuffed her efforts to ask questions

or explain her business and made misleading statements about the

Board’s authority. (Id. ¶¶ 117–118.) At the point of the spear, Plaintiff

Julien signed the order. (Id. ¶ 120.) The Board approved it four months

later. (Id. ¶ 122.)

      Plaintiff Julien and her company sued the Georgia Board of

Dentistry, nine of its members, its Executive Director, and the Attorney

General of Georgia. Plaintiffs allege the Board and its members (nearly

all whom provide teeth whitening services in Georgia) colluded among

themselves and with other Georgia dentists to exclude non-dentists —

like Plaintiffs — from competing with licensed dentists in providing

teeth-whitening services. (Id. ¶ 2.) Plaintiffs allege that “there is no

present, significant, or substantiated harm that threatens public health

and safety” by her and her company providing teeth-whitening services

to customers. (Id.) Instead, she claims the Board’s actions unreasonably

restrain trade and competition in order to benefit financially Board

members and other dentists who would like less competition in the sale

of teeth-whitening services. (Id. ¶ 4.) She further claims the Board’s

actions aim to increase prices, reduce consumer choice, and restrict



                                     4
           Case 1:17-cv-04045-MLB Document 81 Filed 02/12/20 Page 5 of 27




output of teeth-whitening services in Georgia. (Id. ¶ 2.) Plaintiffs assert

antitrust claims against Defendants under Sections 1 and 2 of the

Sherman Act and Due Process and Equal Protections claims under 42

U.S.C. § 1983. (Dkt. 1.) Defendants moved to dismiss the complaint

under Rule 12(b)(1) and 12(b)(6). (Dkt. 49.) The Court granted the

parties’ motion for oral argument and now grants in part Defendants’

motion to dismiss.

II.   Legal Standard

      “A pleading that states a claim for relief must contain . . . a short

and plain statement of the claim showing that the pleader is entitled to

relief.”     FED. R. CIV. P. 8(a)(2).    “To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to

‘state a claim for relief that is plausible on its face.’ ” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007)). At the motion to dismiss stage, a court accepts all well-

pleaded facts accepted as true and construes all reasonable inferences in

the light most favorable to the plaintiff as the nonmovant. Bryant v.

Avado Brands, Inc., 187 F.3d 1271, 1273 n.1 (11th Cir. 1999). Detailed

factual allegations are not required, but a pleading must offer more than



                                         5
      Case 1:17-cv-04045-MLB Document 81 Filed 02/12/20 Page 6 of 27




“labels and conclusions” or “a formulaic recitation of the elements of the

cause of action.” Twombly, 550 U.S. at 555.

III. Discussion & Analysis1

     A.    Standing to Sue the Attorney General

     Defendants move to dismiss all claims against the Attorney

General, arguing Plaintiffs lack standing to assert a claim against him.

(Dkt. 49-1 at 19–21.) Plaintiffs counter that they may sue the Attorney

General because he is the state official authorized to enforce the dental

practice statute and regulations. (Dkt. 55 at 38–39.)

     The Court holds that Plaintiffs have not asserted standing against

the Attorney General because they have alleged no injury fairly traceable

to any action he took. Even if the Attorney General were designated as

the enforcer of this statute — which Defendants have argued he is not




1 The Court recognizes that multiple other complaints in the Northern
District of Georgia have raised certain similar claims as those alleged
here and that those courts have entered orders granting in part and
denying in part Defendants’ motions to dismiss.              See, e.g.,
SmileDirectClub, LLC v. Ga. Bd. of Dentistry, No. 1:18-cv-02328-WMR,
2019 WL 3557892, at *6 (N.D. Ga. May 8, 2019); Colindres v. Battle, No.
1:15-CV-2843-SCJ, 2016 WL 4258930, at *3 n.2 (N.D. Ga. June 6, 2016);
Collins v. Battle, No. 1:14-CV-3824-LMM, 2015 WL 10550927, at *1 (N.D.
Ga. July 28, 2015); Eck v. Battle, No. 1:14-CV-962-MHS, 2014 WL
11199420, at *8 (N.D. Ga. July 28, 2014).

                                    6
      Case 1:17-cv-04045-MLB Document 81 Filed 02/12/20 Page 7 of 27




— Plaintiffs have pointed to no more than conjectural or hypothetical

injury that he has caused them. See Hollywood Mobile Estates, Ltd. v.

Seminole Tribe of Fla., 641 F.3d 1259, 1266 (11th Cir. 2011) (holding no

standing where “plaintiff’s injuries were not fairly traceable to a public

official because the plaintiff had failed to allege how that official had

caused those injuries”).

     And in their brief in response, Plaintiffs do not address this defect

in their claims, instead only arguing that the Attorney General has the

authority “to prosecute in the criminal courts of this state any official,

person, firm, or corporation which violates any criminal statute while

dealing with or for the state or any official . . . board or appointee

thereof.” (Dkt. 55 at 39 (citing GA. CODE ANN. § 45–15–10).) That may

be true, but it does not sufficiently allege any facts about harm the

Attorney General has caused Plaintiffs.      (See Dkt. 65 at 5:20–6:4.)

Plaintiffs have certainly alleged they suffered an injury from the conduct

of the Board but have not tied the Attorney General into it. The Court

thus dismisses Plaintiffs’ claims against the Attorney General and

terminates him as a party defendant.




                                    7
      Case 1:17-cv-04045-MLB Document 81 Filed 02/12/20 Page 8 of 27




     B.    Sovereign Immunity

     Defendants argue that sovereign immunity limits Plaintiffs’ official

capacity claims against the individual Board members solely to

prospective relief and bars their claims against the Board entirely. The

Court agrees.

     Sovereign immunity protects Defendant Georgia Board of Dentistry

because it is an arm of the State. In Manders v. Lee, the Eleventh Circuit

set out four factors to determine whether an entity is an arm of the State:

“(1) how state law defines the entity; (2) what degree of control the State

maintains over the entity; (3) where the entity derives its funds; and

(4) who is responsible for judgments against the entity.” 338 F.3d 1304,

1309 (11th Cir. 2003).    As expounded on during the oral argument

hearing, each factor weighs in favor of sovereign immunity here:

  • The Legislature created the Board through statute. See GA. CODE

     ANN. § 43–11–2.      And the Board is a division of Georgia’s

     Department of Community Health, which is itself protected by

     sovereign immunity. (Dkt. 65 at 35:1–10.)

  • The Act refers to the Board members as state officials, specifically

     by reference to “other state officials.” See GA. CODE ANN. § 43–11–



                                    8
      Case 1:17-cv-04045-MLB Document 81 Filed 02/12/20 Page 9 of 27




     6 (“Each member of the board shall receive the expense

     allowance . . . and the same mileage allowance for the use of a

     personal car as that received by other state officials and

     employees. . . .”).

  • The State maintains ultimate control over the Board. The Governor

     has the power to appoint (and remove) all of the Board’s members.

     GA. CODE ANN. § 43–11–2(b)(1); § 43–1–14; § 43–1–17. The Georgia

     Senate likewise confirms all appointments. Id. § 43–1–16.

  • State appropriations fund the Board. (Dkt. 65 at 30:1–2.) And by

     statute, the Board must remit to the state treasury any licensing

     fees it collects. GA. CODE ANN. § 43–1–3(a)(6). (Dkt. 65 at 30:3–4.)

  • Georgia’s State Law Department provides the Board’s legal defense

     here. (Dkt. 65 at 29:23–30:10.)

  The Georgia Court of Appeals has also held that the Board is an

instrumentality of the State and is entitled to sovereign immunity, a

decision to which the Court provides great deference. See Ga. State Bd.

of Dental Exam’rs v. Daniels, 224 S.E.2d 820, 821 (Ga. Ct. App. 1976).

This Court likewise holds that the Board acts as an “arm of the State”

and sovereign immunity bars Plaintiffs’ claims against it.             See



                                    9
      Case 1:17-cv-04045-MLB Document 81 Filed 02/12/20 Page 10 of 27




SmileDirectClub, 2019 WL 3557892, at *3 (finding Georgia Board of

Dentistry protected by sovereign immunity).

     Ordinarily, the Eleventh Amendment bars claims against state

officials sued in their official capacities seeking retrospective or

compensatory relief. See Pennhurst State Sch. & Hosp. v. Halderman,

465 U.S. 89, 101 (1984). An exception to that general rule is provided by

the doctrine articulated in Ex parte Young, 209 U.S. 123 (1908), whereby

federal courts have “found federal jurisdiction over a suit against a state

official when that suit seeks only prospective injunctive relief in order to

end a continuing violation of federal law.” Seminole Tribe of Fla. v.

Florida, 517 U.S. 44, 73 (1996) (internal quotation marks omitted). The

parties agree this exception applies and permits Plaintiffs to maintain

claims against the Board members in their official capacities for

“prospective equitable relief to end continuing violations of federal law.”

(Dkt. 49-1 at 26 n.9 (quoting Summit Med. Assocs. v. Pryor, 180 F.3d

1326, 1336 (11th Cir. 1999)).)

     The Court thus dismisses Plaintiffs’ claims for monetary damages

against Board members in their official capacities. (See, e.g., Dkt. 1




                                    10
      Case 1:17-cv-04045-MLB Document 81 Filed 02/12/20 Page 11 of 27




¶¶ 178, 189.) Plaintiffs’ official capacity claims against Board members

for prospective injunctive relief, however, may proceed.

     C.    Qualified Immunity

     Plaintiffs have also asserted claims against the Board members in

their individual capacities.   Defendants say those claims should be

dismissed as barred by qualified immunity. They argue that no clearly

established law existed at the time to put the Board members on notice

that “fulfilling their duties under Georgia’s Dental Practice Act would

subject them to liability” under either § 1983 or the Sherman Act. (Dkt.

49 at 2.) The Court agrees.

     A court may dismiss a complaint under Rule 12(b)(6) “when its

allegations, on their face, show that an affirmative defense bars recovery

on the claim.” Cottone v. Jenne, 326 F.3d 1352, 1357 (11th Cir. 2003).

The affirmative defense of qualified immunity in particular “is intended

to allow government officials to carry out their discretionary duties

without the fear of personal liability or harassing litigation, protecting

from suit all but the plainly incompetent or one who is knowingly

violating the federal law.” Brown v. City of Huntsville, 608 F.3d 724, 733

(11th Cir. 2010) (quoting Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir.



                                    11
      Case 1:17-cv-04045-MLB Document 81 Filed 02/12/20 Page 12 of 27




2002)). As a result, unless a plaintiff’s “allegations state a claim of

violation of clearly established law, a defendant pleading qualified

immunity is entitled to dismissal before the commencement of discovery.”

Cottone, 326 F.3d at 1357.2

     “[O]nly a decision of the United States Supreme Court, [the

Eleventh Circuit], or the highest court of the state in which the case

arose” can clearly establish a right. Rowe v. City of Ft. Lauderdale, 279

F.3d 1271, 1280 (11th Cir. 2002).        “For qualified immunity to be

surrendered, pre-existing law must dictate, that is, truly compel (not just


2 Courts most commonly apply qualified immunity to constitutional
claims. Nothing, however, limits this protection to such claims and,
from the very start, the Supreme Court explained that qualified
immunity offers complete protection for government officials sued in
their individual capacities if their conduct “does not violate clearly
established statutory or constitutional rights of which a reasonable
person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818
(1982).    This simple statement does not limit the protection to
constitutional claims. The Fifth Circuit has also expressly applied
qualified immunity to an antitrust claim. See Affiliated Capital Corp.
v. City of Houston, 735 F.2d 1555, 1570 (5th Cir. 1984) (en banc),
abrogated in part on other grounds by City of Columbia v. Omni
Outdoor Adver., Inc., 499 U.S. 365, 383–84 (1991). And, the Eleventh
Circuit has recognized that “the qualified immunity defense is so well-
rooted in our jurisprudence that only a specific and unequivocal
statement of Congress [in a statute] can abolish the defense.” Tapley
v. Collins, 211 F.3d 1210, 1216 (2000). Defendants thus may avail
themselves of the qualified-immunity defense as to all Plaintiffs’
claims.

                                    12
      Case 1:17-cv-04045-MLB Document 81 Filed 02/12/20 Page 13 of 27




suggest or allow or raise a question about), the conclusion for every like-

situated, reasonable government agent that what defendant is doing

violates federal law in the circumstances.”       Id. (emphasis omitted)

(internal quotation marks omitted).

     In arguing against the applicability of qualified immunity,

Plaintiffs claim that “[t]he Board members, by contrast, carry out no

similar public function by pursuing their own economic interests to

exclude competitors.” (Dkt. 55 at 23.) According to Plaintiffs, qualified

immunity does not apply because Defendants are “private actors

pursuing private interests.” (Id. at 23–24, 34 n.11.) The Court disagrees

with this characterization. While Plaintiffs object to some of the Board

members’ actions, it cannot reasonably be said that the members serve

no “public function” such that are not state actors. See Filarsky v. Delia,

566 U.S. 377, 393 (2012) (conferring qualified immunity on a part-time

government attorney who, “[t]hough not a public employee,” “assist[ed]

in conducting an official investigation”). And Plaintiffs have pointed to

nothing that would clearly establish that the Board members’ issuance

of a C&D order to Plaintiff Julien for her operation of Plaintiff Smiles




                                    13
      Case 1:17-cv-04045-MLB Document 81 Filed 02/12/20 Page 14 of 27




without a license to practice dentistry was illegal or would violate

Plaintiffs’ constitutional rights.

      In response, Plaintiffs cite the Supreme Court’s opinion in North

Carolina State Board of Dental Examiners v. F.T.C., 135 S. Ct. 1101

(2015), and its 1941 opinion in Fashion Originators’ Guild of Am., Inc. v.

F.T.C., 312 U.S. 457 (1941), to show that the law was clearly established.

The Court finds these cases inapposite. In North Carolina State Board,

the Supreme Court addressed only state-action immunity — it declined

to pass judgment on whether the North Carolina board’s actions violated

those plaintiffs’ constitutional rights or the antitrust laws. 135 S. Ct. at

1115. On that basis alone, that case did not clearly establish the law.

(See also Dkt. 65 at 59:7–16.)

      In Fashion Originators’ Guild, the Supreme Court considered the

propriety of a C&D order issued by the Federal Trade Commission. 312

U.S. at 460.     That case, however, concerned an alleged conspiracy

between manufacturers of women’s garments who “purposely boycotted

and declined to sell their products to certain retailers.” Id. at 461. It had

nothing to do with a state regulatory board. (See Dkt. 65 at 61:15–18.)

Thus, Fashion Originators’ Guild could not possibly have put those



                                     14
       Case 1:17-cv-04045-MLB Document 81 Filed 02/12/20 Page 15 of 27




sitting on Georgia’s state Board of Dentistry on notice that issuing

Plaintiffs the C&D order for providing teeth-whitening products and

services without a dental license would violate their constitutional rights

or federal antitrust laws.      The Court agrees with Defendants that

qualified immunity applies to Plaintiffs’ individual capacity claims and

dismisses each.

      D.       Plaintiffs’ Antitrust Claims

      Defendants also move to dismiss Plaintiffs’ antitrust claims,

arguing they lack antitrust standing and have not plausibly pled an

antitrust claim. (Dkt. 49-1 at 26.) Essentially, Defendants reason that

because Plaintiff Julien signed the C&D order, she caused her own injury

and that such a “self-inflicted injury” cannot confer antitrust standing.

(Id. at 27.)

      “Antitrust standing is best understood in a general sense as a

search for the proper plaintiff to enforce the antitrust laws.” Todorov v.

DCH Healthcare Auth., 921 F.2d 1438, 1448 (11th Cir. 1991). And “[t]he

antitrust injury requirement ensures that the plaintiff, although

motivated by private interests, is seeking to vindicate the type of injury

to the public that the antitrust laws were designed to prevent.” Palmyra



                                     15
      Case 1:17-cv-04045-MLB Document 81 Filed 02/12/20 Page 16 of 27




Park Hosp., Inc. v. Phoebe Putney Mem’l Hosp., 604 F.3d 1291, 1299 (11th

Cir. 2010). Defendants contend Plaintiff Julien voluntarily entered the

C&D order, thus preventing any claim of an actual injury from their

conduct.   Plaintiffs, however, allege that the Board’s investigator

approached her without notice and under the guise of being a customer,

threatened her with fines and imprisonment, made false and misleading

statements, repeatedly rebuffed her questions or gave incomplete

answers, and insisted that she sign the order without an attorney

present. (Dkt. 1 ¶¶ 112–127.) Plaintiffs further say the Board took this

action against her to prevent her from competing with licensed dentists

for the provision of teeth-whitening services and with the “aim to increase

prices, reduce consumer choice, and restrict output of teeth whitening

services in Georgia. (Id. ¶¶ 1–3.) These allegations present a classic

antitrust injury. See Colindres v. Battle, No. 1:15-CV-2843-SCJ, 2016

WL 4258930, at *8 (N.D. Ga. June 6, 2016) (finding plaintiff had pled

antitrust standing on similar facts even though the Board had only

threatened enforcement and not yet issued C&D order).            Plaintiffs’

allegations plead an injury sufficient to confer antitrust standing.




                                    16
      Case 1:17-cv-04045-MLB Document 81 Filed 02/12/20 Page 17 of 27




     The Court likewise finds Plaintiffs have sufficiently alleged a

plausible antitrust claim. The Sherman Act prohibits any “contract,

combination . . . or conspiracy . . . in restraint of trade.” 15 U.S.C. § 1. A

plaintiff pleads concerted action by alleging facts manifesting a “unity of

purpose or a common design and understanding or a meeting of minds,”

or “a conscious commitment to a common scheme.” Monsanto Co. v.

Spray-Rite Serv. Corp., 465 U.S. 752, 764, 768 (1984) (internal quotation

marks omitted). The Court finds that Plaintiffs have sufficiently alleged

both express written agreements and additional conduct suggesting

overarching agreements to exclude non-dentist teeth whiteners from the

market. Plaintiffs allege that after receiving complaints from dentists

about the prices at which non-dentists offered teeth whitening services,

the Board began to investigate such teeth-whitening businesses. (Dkt. 1

¶¶ 75–76.) Plaintiffs reference the Board’s meeting minutes and allege

that “the Board agreed to take action consistent with practicing dentists’

requests to shut down non-dentist providers of competing teeth

whitening services.” (Id. ¶ 77.) As stated during the hearing with the

parties, the Court finds the Colindres opinion persuasive on this point:

     The manner in which the Board functions provides the
     context for their concerted activity. Plaintiffs have alleged


                                     17
      Case 1:17-cv-04045-MLB Document 81 Filed 02/12/20 Page 18 of 27




     that upon receiving complaints from dentists, the Board made
     the decision to investigate the provision of teeth-whitening
     services by non-dentists and to issue or threaten to issue
     cease-and-desist letters to non-dentists providing this service.
     Under these particular circumstances, the Court does not find
     that greater pleading detail is required at the motion to
     dismiss stage.

Colindres v. Battle, No. 1:15-CV-2843-SCJ, 2016 WL 4258930, at *9 (N.D.

Ga. June 6, 2016) (denying defendants’ motion to dismiss antitrust

claims). The Court agrees with this analysis and denies Defendants’

motion as to the antitrust claims.

     Defendants also argue that the intra-corporate immunity doctrine

applies and bars Plaintiffs’ antitrust claims. (Dkt. 49-1 at 32.) The Court

disagrees. “The relevant inquiry” is whether Defendants are “separate

economic actors pursuing separate economic interests, such that the

agreement deprives the marketplace of independent centers of decision

making . . . and thus of actual or potential competition.”    Am. Needle,

Inc. v. Nat’l Football League, 560 U.S. 183, 195 (2010) (internal citations

and quotation marks omitted). Plaintiffs’ complaint plausibly alleges

that most Defendant Board members are actual or potential competitors

of Plaintiffs’ (Dkt. 1 ¶¶ 46, 92), and the Court cannot ignore this factual

allegation at the pleading stage. See N.C. State Bd. v. F.T.C., 717 F.3d



                                     18
      Case 1:17-cv-04045-MLB Document 81 Filed 02/12/20 Page 19 of 27




359, 371–72 (4th Cir. 2013) (noting that F.T.C. concluded that practicing

dentists on dental board were “actual or potential competitors” with “the

capacity to conspire”).

     Defendants also dispute whether the Board members had a

personal financial interest in excluding competitors from the market for

teeth-whitening services. (Dkt. 49-1 at 33.) But again, the Court accepts

the allegations in Plaintiffs’ complaint as true and draws reasonable

inferences that at least some of these board members have a financial

interest in squashing competition from non-dentists. (See Dkt. 1 ¶ 47.)

The Court thus finds Defendants’ intra-corporate immunity argument

unavailing.

     While Plaintiffs ultimately may not be able to prove concerted

action to restrain trade unreasonably, the Court finds that Plaintiffs’

Sherman Act antitrust claims, as pleaded, survive a Rule 12(b)(6) motion

to dismiss as it relates to the Defendant Board members.3




3 The Board members may still raise immunity defenses at later stages
of this litigation, such as in a motion for summary judgment, if
appropriate.

                                    19
      Case 1:17-cv-04045-MLB Document 81 Filed 02/12/20 Page 20 of 27




     E.    Plaintiffs’ Constitutional Claims

     Plaintiffs allege claims under § 1983 against all Defendants for

violating their Fourteenth Amendment Equal Protection and Due

Process constitutional rights. Defendants move to dismiss, contending

that Plaintiffs fail to state a claim for relief under either provision, that

Plaintiffs lack standing to assert such claims, and that such claims are

barred by the statute of limitations. (Dkt. 49-1 at 34–40.)

     First, Defendants contend they are not “persons” subject to suit

under § 1983. (Id. at 37.) That is true, at least in part. The Supreme

Court has explained that “neither a State nor its officials acting in their

official capacities are ‘persons’ under § 1983.” Will v. Mich. Dept. of State

Police, 491 U.S. 58, 71 (1989). The Eleventh Circuit has, in fact, held

that Will and its progeny “make clear that no remedy is provided by

§ 1983 for a Complaint naming only state officials in their official

capacities and seeking monetary damages.”          Tindol v. Ala. Dep’t of

Revenue, 632 F. App’x 1000, 1002 (11th Cir. 2015). This provides another

basis for dismissing Plaintiffs’ official capacity claims for monetary

damages against the Defendant Board members. But their claims for

prospective nonmonetary relief may go forward. A state official in his or



                                     20
      Case 1:17-cv-04045-MLB Document 81 Filed 02/12/20 Page 21 of 27




her official capacity, when sued for injunctive relief, would be a person

under § 1983 because “official-capacity actions for prospective relief are

not treated as actions against the State.” Will, 491 U.S. at 71 n.10.

     The Court also rejects Defendants’ statute of limitations argument.

(Dkt. 49-1 at 36.) The statute of limitations is an affirmative defense,

which means that dismissal at the pleading stage is only appropriate “if

it is apparent from the face of the complaint that the claim is time-

barred.” Gonsalvez v. Celebrity Cruises, Inc., 750 F.3d 1195, 1197 (11th

Cir. 2013) (internal quotation marks omitted). A two-year statute of

limitations generally applies to Section 1983 claims. Lovett v. Ray, 327

F.3d 1181, 1182 (11th Cir. 2003) (per curiam) (“Georgia’s statute of

limitations is two years.”). There seems to be a dispute about the effective

date of the C&D order — whether it was when Plaintiff Julien signed it

or when the Board docketed it — and thus when Plaintiffs’ claims

technically began to accrue. (Dkt. 49-1 at 36; 55 at 36–37.) Because the

Court cannot determine from the face of the complaint the applicability

of the limitations period, the Court denies Defendants’ motion on the

statute of limitation argument.




                                    21
      Case 1:17-cv-04045-MLB Document 81 Filed 02/12/20 Page 22 of 27




     The Court also rejects Defendants’ argument that Plaintiffs lack

standing for their constitutional claims because a “self-inflicted injury”

cannot establish an injury for standing purposes. Defendants argue that

“[a]ny uncertainty about whether Plaintiffs are prohibited from engaging

in retail sales of OTC [over-the-counter] tooth-whitening products is of

Plaintiffs’ own making, and they lack standing.” (Dkt. 49-1 at 35.) As

with antitrust standing, the Court likewise holds that the allegations in

Plaintiffs’ complaint sufficiently show an injury to confer standing.4

           1.    Count III – Due Process Claim

     Plaintiffs allege Defendants violated their due process rights under

the Fourteenth Amendment by prohibiting them from engaging in retail

sales of commercially available OTC products for home use. Plaintiffs

allege no rational relationship exists between the actions of the Board

members and any legitimate government interest.           (Dkt. 1 ¶ 175.)

Rational-basis review asks “(1) whether the government has the power




4 Defendants argue that Plaintiff Smiles has no Article III standing
because it has suffered no alleged harm. The Court finds this argument
unavailing. The harms suffered by Plaintiff Julien and Plaintiff Smiles
are intertwined. Even though Plaintiff Smiles was not a party to the
C&D order, Plaintiffs allege it suffered harm through the closing of the
business following the C&D order.

                                    22
      Case 1:17-cv-04045-MLB Document 81 Filed 02/12/20 Page 23 of 27




or authority to regulate the particular area in question, and (2) whether

there is a rational relationship between the government’s objective and

the means it has chosen to achieve it.” Leib v. Hillsborough Cty. Pub.

Transp. Comm’n, 558 F.3d 1301, 1306 (11th Cir. 2009).

     Defendants argue Plaintiffs’ actions “at the very least, could

conceivably mislead a customer into believing that Julien had some

specialized expertise. That possibility creates a rational basis for the

Board’s action.” (Dkt. 49-1 at 39 (internal citations omitted).) The Court,

however, finds these arguments unsuitable for a motion to dismiss, when

the Court must accept Plaintiffs’ well-pleaded allegations as true and

draw reasonable inferences in their favor. Devengoechea v. Bolivarian

Republic of Venezuela, 889 F.3d 1213, 1227 (11th Cir. 2018).

     Although Defendants may disagree with Plaintiffs’ factual

allegations, a motion to dismiss is not the proper stage at which to resolve

this factual dispute.5 Construing the facts most favorably to Plaintiffs as

the nonmoving party and drawing all reasonable inferences in their


5Defendants themselves mention this distinction, citing Holton v. Battle,
which “granted summary judgment to the Board on a nearly identical
Equal Protection claim.” (Dkt. 49-1 at 40.) This is a motion to dismiss,
however. And the Court finds Plaintiffs’ complaint sufficiently alleges
violations of their Fourteenth Amendment rights.

                                    23
      Case 1:17-cv-04045-MLB Document 81 Filed 02/12/20 Page 24 of 27




favor, the Court holds that Plaintiffs have adequately alleged a plausible

due process claim. See SmileDirectClub, 2019 WL 3557892, at *6 (finding

similar allegations about digital dental scans sufficient to state a viable

due process claim).

           2.    Count IV – Equal Protection Claim

     Plaintiffs also allege no rational reason exists for the Board

members’ distinction between Plaintiffs and other persons, such as

traditional brick-and-mortar retailers and online sellers. (Dkt. 1 ¶ 184.)

Plaintiffs instead argue that “the sole reason that the Board . . . issued

the Order preventing Plaintiffs from engaging in the retail sale of OTC

products for home use was to restrict competition between non-dentists

and dentists.” (Id.) As with the due process claim, Defendants disagree,

arguing that providers of whitening services are not similarly situated

with retailers of OTC teeth-whitening products. (Dkt. 49-1 at 40.)6 The


6 There seems to be some confusion surrounding whether Plaintiffs seek
to challenge the allegedly arbitrary distinction between them and
“traditional brick-and-mortar retailers and online sellers” or between
them and “other persons that received cease-and-desist orders for
unauthorized practice but were not otherwise prohibited from engaging
in the otherwise lawful retail sale of teeth whitening products.” (Dkts. 1
¶¶ 184, 186; 65 at 71:5–14.) The Court, however, need not resolve this
potential confusion on a motion to dismiss, as the Court holds that
Plaintiffs have alleged both in their complaint.

                                    24
      Case 1:17-cv-04045-MLB Document 81 Filed 02/12/20 Page 25 of 27




Court, however, concludes that Plaintiffs have sufficiently alleged an

equal protection claim to survive the motion to dismiss. The Court denies

Defendants’ motion as to both of Plaintiffs’ constitutional claims.

     F.    Plaintiffs’ Request to Amend

     Having granted in part and denied in part Defendants’ motion to

dismiss, the Court declines to grant Plaintiffs an opportunity to amend

their complaint. In the final paragraph of their response brief, Plaintiffs

contend that the Court should grant them leave to amend. (Dkt. 55 at

40.) Plaintiffs, however, did not move to amend, attach any proposed

amendments, or suggest in any way how they intend to revise their

complaint. See Rosenberg v. Gould, 554 F.3d 962, 967 (11th Cir. 2009)

(citing FED. R. CIV. P. 7(b)(1)). The Eleventh Circuit “precedent is clear:

the proper method to request leave to amend is through filing a motion,

and such motion for leave to amend should either set forth the substance

of the proposed amendment or attach a copy of the proposed amendment.”

Burgess v. Religious Tech. Ctr., Inc., 600 F. App’x 657, 666 (11th Cir.

2015). Plaintiffs have declined to follow this method and the Court thus

declines to grant Plaintiffs leave to amend. See id. at 665 (holding district

court did not abuse its discretion by denying plaintiffs’ request to amend



                                     25
      Case 1:17-cv-04045-MLB Document 81 Filed 02/12/20 Page 26 of 27




complaint where they “did not file a motion for leave to amend but instead

included the request for leave to amend in the memorandum they filed in

opposition to the motion to dismiss”).

IV.   Conclusion

      The Court GRANTS IN PART and DENIES IN PART

Defendants’ Motion to Dismiss (Dkt. 49).

      The Court GRANTS the motion with regard to Defendant Georgia

Board of Dentistry and Defendant Attorney General Christopher M.

Carr. The Court DISMISSES them as party defendants and DIRECTS

the Clerk to TERMINATE them from the docket.

      The Court GRANTS the motion with regard to the claims against

Defendant    Board   members     in    their   individual   capacities   and

DISMISSES those claims.

      The Court DENIES the motion with regard to claims against the

Defendant Board members and Executive Director in their official

capacities, in part. To the extent Plaintiffs seek money damages against

Defendants in their official capacities, the Court DISMISSES those

claims.   Plaintiffs may proceed with their claims for prospective,




                                      26
      Case 1:17-cv-04045-MLB Document 81 Filed 02/12/20 Page 27 of 27




injunctive relief against the Individual Board members and Executive

Director in their official capacities.

      SO ORDERED this 12th day of February, 2020.




                                         27
